LOTTINGER, Judge.
This is a suit for damages to petitioner’s car. resulting from a collision of January 24, 1950. The lower court rendered judgment for petitioner in the sum of $168.94; plu9 interest and costs, which was the full' demand of petitioner.
For purposes of'trial, this matter was consolidated with two other suits, namely, Richard v. Traders & General Ins. Co., La.App., 62 So.2d 535, and Richard v. Travelers Insurance Co., La.App., 62 So. 2d 540. Separate judgments were rendered below in each of the three suits.
A complete resume of the facts and our conclusions thereon was this day given in our opinion in the matter entitled Richard v. Traders & General Ins. Co. For the reasons therein assigned,, the judgment of - the lower court is reversed and this matter is remanded to the lower court for additional evidence relative to the damages to petitioner’s car resulting from the accident of January 24, 1950, and to be disposed of according to law. The costs of this appeal are to be paid by petitioner.
Judgment reversed and remanded.